Citation Nr: 0433985	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  04 07-321A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
callosities, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total disability rating, under 
38 C.F.R. § 4.30, for convalescing following foot surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims for a rating 
higher than 10 percent for bilateral callosities and for a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
("paragraph 30").  In October 2004, to support these 
claims, he testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing at the Board's central office in 
Washington, D.C.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During the October 2004 hearing, the veteran submitted 
additional evidence not previously considered by the RO - 
including a November 2003 VA outpatient treatment (VAOPT) 
record, an examination report from Dr. LaPorta, and letters 
from Dr. Guadara dated in June 2000, June 2001, April 2003, 
June 2003, and September 2003.  He indicated he does not wish 
to waive initial consideration of this evidence by the RO.  
So, as explained in greater detail below, a remand is 
necessary.



In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
According to the Court's interpretation of 38 U.S.C.A. § 
7104, generally the Board cannot consider additional 
evidence, which has not been initially considered by the AOJ, 
unless it obtains a waiver from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).

Moreover, the veteran has claimed entitlement to a temporary 
total disability rating, under 38 C.F.R. § 4.30, for a period 
of convalescence after undergoing foot surgery in April 2003.  
The surgery involved arthroplasty of the fifth left proximal 
interphalangeal joint, a hemiphalangectomy of the fourth left 
digit, and plantar condylectomy of the fifth left metatarsal.  
In laymen terms, he stated the surgery was to correct his 
hammertoe condition.  

As was raised by the veteran and his representative at the 
October 2004 hearing, the claim for a temporary total 
disability rating is based upon whether his hammertoe 
condition is secondary to his callosities.  The Board views 
this as an informal claim for secondary service connection.  
See 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that a July 2003 addendum to the May 
2003 VA examination indicates the foot surgery was not a 
result of the plantar callosities.  But, since this informal 
claim for secondary service connection has yet to be 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it must be referred to the RO for appropriate 
development and consideration.  

Moreover, the claim for a total temporary disability rating 
for foot surgery is inextricably intertwined with the 
informal claim for service connection for hammertoes, 
secondary to callosities.  So these two issues, along with 
the claim for an increased rating for callosities, are 
remanded to avoid piecemeal adjudication of these claims.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In addition, the RO must ensure it has complied with all 
relevant provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  In particular, the RO must notify the veteran of the 
evidence necessary to substantiate his claims.  38 C.F.R. § 
3.159(b) (2004).  The RO must also fulfill VA's duty to his 
assist him in obtaining such evidence.  38 C.F.R. § 3.159(c) 
(2004).  This includes, but is not limited to, requesting all 
medical records from Drs. LaPorta and Guadara, and all 
relevant records of treatment or evaluation at VA facilities.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the VCAA and its implementing 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully complied 
with and satisfied.

*This includes notifying the veteran of the 
evidence necessary to substantiate a claim for 
service connection for hammertoes, secondary to 
callosities, and requesting that he provide any 
relevant evidence in his possession pertaining to 
any of the claims at issue that is not currently 
on file.



2.  Ask that the veteran complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records from Dr. LaPorta and Dr. Guadara.  
Upon receipt of the releases, request his private 
treatment records, and associate all received with 
the file.  If any request for private treatment 
records is unsuccessful, notify him appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  

	Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of 
the veteran's hammertoe condition, specifically 
indicating if it is secondarily related to his 
callosities.  

3.  Make sure all relevant records of VA treatment or 
evaluation of the veteran's feet since his 
discharge in 1965 are on file.  

4.  If possible, have the VA physician who examined 
the veteran in May 2003 submit another addendum 
to the report of that evaluation indicating the 
etiology of his hammertoe condition.  
Specifically, whether it is at least as likely as 
not that his hammertoe condition is secondary to 
(i.e., proximately due to or the result of) his 
service-connected callosities.  This possible 
cause-and-effect relationship includes indicating 
whether the service-connected callosities have 
chronically aggravated the hammertoe condition.  
If, for whatever reason, it is not possible to 
have that same VA examiner comment further, then 
obtain a medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter situation 
arises, this may require having the veteran 
reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any records VA obtains from 
his private medical providers or VA facilities.  
The examiner must note in the addendum that he or 
she has reviewed the claims file.  

5.	Review the claims file.  If any development is 
incomplete, including if the examination report does 
not contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
	§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the veteran's claims based on the 
additional evidence obtained.  If they remain denied or 
benefits are not granted to his satisfaction, prepare a 
statement of the case (SOC) and/or supplemental SOC 
(SSOC), whichever is appropriate, and send it to him 
and his representative.  Give them time to respond 
before returning the case to the Board for further 
appellate consideration.  (Note:  the only two issues 
currently on appeal to the Board concern the rating for 
the callosities and purported entitlement to a 
temporary total convalescent rating, so if the 
veteran's additional claim for service connection for 
the hammertoe condition - secondary to the callosities 
- is denied by the RO, then he will also have to 
perfect an appeal to the Board concerning this 
additional claim.  Otherwise, the Board will not have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2004)).

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


